Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG)*
	Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Analysis
Claim 1: Ineligible 
	The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES)
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving, by a computing system, contract details associated with a pharmacy benefit manager system; receiving, by the computer system via electronic file or data communications from the pharmacy benefit manager system, claims data including prescription transactions data from pharmacy computers that are aggregated by the pharmacy benefit manager system; parsing, by the computer system, the prescription transactions data into column values; executing, by the computer system, analytics on the parsed transactions data via a data analysis system, the analytics including the data analysis system: comparing the parsed transactions data against the contract details that determines accurate pricing, fees, and adherence to accepted Step 2A1 – Yes). 
Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional limitation of using a computer to perform the steps.  The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
	Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than a memory which are mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
The applicant contends that the currently claimed amendments perform pharmacy audits with greater efficiency and accuracy and improve the overall pharmacy benefit manager system by identifying errors and providing faster results. The applicant claims (page 9) that the claims  recite more “than mere instructions to apply an exception using a generic computer component.”  The applicant contends that the computer takes steps to “parse the prescription transaction data into column values,” “compare the parsed transactions data against the contract details,” “obtain their-party pricing,” “compare parsed transactions data with third-party pricing,” “calculate metrics for claims in parsed transactions,” “identify material errors in parsed transactions based on comparisons,” and “determine a portion of individual claims above a tolerance level to withhold from payment based on identified material errors and user-defined rules.”  According to the claims, the information is then loaded to a portal with application modules that is accessible by a client device, generates reports with summaries with rules to review or withhold payment, monitoring the application module, and identify therapeutic alternatives based on the parsed transaction data.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

	/B.M.D./               Examiner, Art Unit 3691                                                                                                                                                                                         	1/89/2021
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691